          Case 1:17-cv-11730-DJC Document 96 Filed 06/06/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


    GHASSAN ALASAAD, NADIA                       )
    ALASAAD, SUHAIB ALLABABIDI, SIDD             )
    BIKKANNAVAR, JÉRÉMIE DUPIN,                  )
    AARON GACH, ISMAIL ABDEL-RASOUL              )
    AKA ISMA’IL KUSHKUSH, DIANE                  )
    ZORRI, ZAINAB MERCHANT,                      )
    MOHAMMED AKRAM SHIBLY, AND                   )
    MATTHEW WRIGHT,                              )
                                                 )   Civil Action No. 17-cv-11730-DJC
         Plaintiffs,                             )
                                                 )   Hon. Denise J. Casper
                 v.                              )
                                                 )
    KEVIN K. MCALEENAN, ACTING                   )
    SECRETARY OF THE DEPARTMENT OF               )
    HOMELAND SECURITY, IN HIS                    )
    OFFICIAL CAPACITY; JOHN P.                   )
    SANDERS, CHIEF OPERATING OFFICER             )
    AND SENIOR OFFICIAL PERFORMING               )
    THE FUNCTIONS AND DUTIES OF THE              )
    COMMISSIONER OF U.S. CUSTOMS                 )
    AND BORDER PROTECTION, IN HIS                )
    OFFICIAL CAPACITY; AND MARK A.               )
    MORGAN, ACTING DIRECTOR OF U.S.              )
    IMMIGRATION AND CUSTOMS                      )
    ENFORCEMENT, IN HIS OFFICIAL                 )
    CAPACITY,

         Defendants. 1

             DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT
        Defendants U.S. Department of Homeland Security, U.S. Customs and Border Protection,

and U.S. Immigration and Customs Enforcement, hereby cross-move for summary judgment

pursuant to Federal Rule of Civil Procedure 56 and Local Civil Rule 7. The reasons for this


1
 Pursuant to Federal Rule of Civil Procedure 25(d), Acting Secretary Kevin McAleenan, Chief
Operating Officer John P. Sanders, and Acting Director Mark A. Morgan, are automatically
substituted as Defendants.
         Case 1:17-cv-11730-DJC Document 96 Filed 06/06/19 Page 2 of 3



motion are set forth in Defendants’ memorandum of points and authorities in support of

Defendants’ motion, Defendants’ statement of material facts as to which there is no genuine

dispute, and the accompanying exhibits, including the declarations of Randy Howe, David

Denton, and Jenny Tsang. A proposed order is also attached.




Dated: June 6, 2019                                Respectfully submitted:


                                                   JOHN R. GRIFFITHS
                                                   Director, Federal Programs Branch

                                                   DIANE KELLEHER
                                                   Assistant Director, Federal Programs Branch

                                                   /s/ Marsha Edney
                                                   MARSHA STELSON EDNEY
                                                   Senior Trial Counsel

                                                   MICHAEL DREZNER
                                                   Trial Attorney
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   Civil Division/Federal Programs
                                                   1100 L. St. NW
                                                   Washington, DC 20005
                                                   T: (202) 514-4505
                                                   Email: Michael.Drezner@usdoj.gov

                                                   Attorneys for Defendants




                                               1
          Case 1:17-cv-11730-DJC Document 96 Filed 06/06/19 Page 3 of 3




                      CERTIFICATE UNDER LOCAL RULE 7.1(A)(2)

       I certify that the parties agreed that this matter should be disposed through motion

practice. See ECF No. 79 (joint status report revising briefing schedule).

                                                        /s/ Marsha Edney
                                                        Marsha Edney




                                   CERTIFICATE OF SERVICE
       I hereby certify that on June 6, 2019, a copy of the foregoing was filed electronically via the

Court’s ECF system, which effects service upon counsel of record.

                                                        /s/ Marsha Edney
                                                        Marsha Edney




                                                   2
